Citation Nr: 1244359	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty and assigned a noncompensable evaluation for that disability.  

In July 2010, the Veteran presented testimony before the undersigned in a travel board hearing at the RO.  A copy of the transcript has been associated with the claims folder. 

In November 2010, the Board denied the claim of entitlement to an initial compensable rating for perforation of the tympanic membrane and remanded the claims of entitlement to service connection for bilateral hearing loss disability and entitlement to an initial compensable rating for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty.  Although a June 2012 supplemental statement of the case listed entitlement to an initial compensable rating for perforation of the tympanic membrane as an issue still on appeal, that issue is not in appellate status because of the November 2010 Board decision.  Also, in a June 2012 rating decision, VA granted service connection for bilateral hearing loss effective December 1, 2006, and assigned an initial noncompensable rating effective that same date.  The Veteran has not expressed disagreement with the effective date of the grant of service connection for bilateral hearing loss or the assignment of an initial noncompensable rating.  In light of the above, the only issue on appeal is the one stated on the title page.






FINDINGS OF FACT

1.  Since December 1, 2006, allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty have been manifested by a 90 percent blockage in the left nasal passage, which is a disability picture that nearly approximates a complete obstruction of a nasal passage on one side.

2.  The evidence in this case does not show such an exceptional disability picture that the now assigned schedular evaluation for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty is inadequate.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, since December 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6502, 6522 (2012).

2.  The criteria for referral of allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided in an August 2008 correspondence VCAA notice to the Veteran in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed him of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  

As to VA's duty to assist, the Board notes that Veteran submitted a statement from Dr. Shea in April 2009.  He, however, has not authorized the release of treatment records from that doctor though he was asked to authorize the release of any private treatment records in the August 2008 correspondence.  VA's duty to assist the Veteran is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, he cannot now passively wait when he has the ability - in this case the ability to authorize the release of relevant records from Dr. Shea - that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, no further development with regard to obtaining any additional private treatment records is necessary.

VA has associated with the claims folder the service treatment records and afforded him several VA examinations, including one in March 2012 with an addendum in June 2012.  The reports of the January and May 2007 VA examinations, the March 2012 VA examination, and the June 2012 addendum to the March 2012 VA examination reflect that other than the May 2007 apparently not reviewing the claims file, the examiners reviewed the Veteran's claims file and his past medical history; recorded his current complaints; conducted appropriate physical examinations and interview; and rendered appropriate diagnoses and findings consistent with the remainder of the evidence of record.  Pursuant to the November 2010 remand, the March 2012 VA examiner addressed whether the current level of severity of the allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Pursuant to the November 2010 remand, VA readjudicated the claim of entitlement to an initial compensable rating for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty.  In light of that and the discussions of the post-remand examination above, VA complied with the directives of the November 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

As noted in the introduction section of this decision, in a May 2007 rating decision, the RO granted service connection for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty and assigned a noncompenable disability evaluation, effective December 1, 2006, under Diagnostic Code 6522.  The Veteran disagreed with the assigned evaluation and perfected an appeal of that issue.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Appeals (the Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Under Diagnostic Code 6522 (allergic or vasomotor rhinitis), a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6502 (septum, nasal, deviation of, traumatic only), a 10 percent disability rating is warranted for a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

A review of  the January and May 2007 VA examination reports, the March 2012 VA examination report, the June 2012 addendum to the March 2012  VA examination, and the April 2009 statement from Dr. Shea shows since December 1, 2006, allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, have been manifested by a 90 percent blockage in the left nasal passage, which is a disability picture that nearly approximates a complete obstruction of a nasal passage on one side, the criteria for a 10 percent disability rating under Diagnostic Code 6522.  The January 2007 VA examiner noted boggy nasal turbinate, and the May 2007 VA examiner described the left nasal passage as being narrowed.  In the April 2009 correspondence, Dr. Shea, an ear-nose-and-throat specialist, reported that the Veteran had a 90 percent obstruction on the left side with both inferior turbinates being hypertrophied.  At the March 2012 VA examination, however, the turbinates were normal.  The preponderance of the competent medical evidence shows obstruction of the left nasal passage.  The Board places the most weight on Dr. Shea's statement because he provided an exact percentage of the obstruction whereas the 2007 VA examiners noted obstruction but did not provide an exact percentage.

The Board finds, however, that the Veteran is not entitled to an evaluation in excess of 10 percent since December 1, 2006, because there is no medical evidence of polyps.  The January 2007  VA examiner specifically noted that there were no polyps.  The May 2007 VA examiner, Dr. Shea, and the March 2012 VA examiner did not indicate that polyps were present.  In fact, as noted above, the March 2012 VA examiner described the turbinates as normal.

Although the Veteran has not only allergic rhinitis, which is rated under Diagnostic Code 6522, but also a deviated nasal septum, which is rated under Diagnostic Code 6502, a separate 10 percent rating is not warranted under Diagnostic Code 6502 because to grant a separate rating would violate anti-pyramiding provision of 38 C.F.R. § 4.14.  The criteria for a 10 percent rating are exactly the same under both Diagnostic Codes 6502 and 6522 regarding complete obstruction of a nasal passage on one side.  Therefore, the Board cannot assign a separate rating under Diagnostic Code 6502 for the same symptomatology - an almost complete obstruction of the left nasal passage - that it is assigning a 10 percent disability rating under Diagnostic Code 6522.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - an almost complete obstruction of one nasal passage - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, rendered him unable to maintain substantially gainful employment since December 1, 2006.  In fact, at the May 2007 VA examination, he reported that he was working as a part-time sales clerk and neither he nor his representative has asserted that this employment is marginal employment due to his allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

A 10 percent evaluation, but not higher, since December 1, 2006, is granted for allergic rhinitis and deviated nasal septum of the left side, status-post septoplasty, subject to the laws and regulations governing the payment of monetary benefits.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


